Citation Nr: 1402755	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-09 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether entitlement to service connection for a neck disability is barred due to the Appellant's willful misconduct.

2.  Whether entitlement to service connection for a back disability is barred due to the Appellant's willful misconduct.

3.  Whether entitlement to service connection for  a right knee disability is barred due to the Appellant's willful misconduct.

4.  Whether entitlement to service connection for posttraumatic stress disorder (PTSD) is barred due to the Veteran's willful misconduct.


REPRESENTATION

The Appellant is represented by:  West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Appellant served on active duty from February 1980 to July 1982.

With respect to the issues of entitlement to service connection for neck and back disabilities, these matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia.  The issue of entitlement to service connection for right knee disability comes to the Board on appeal from an October 2009 rating decision by the RO.  Finally, the issue of entitlement to service connection for an acquired psychiatric disability, including PTSD, comes to the Board on appeal from an October 2010 rating decision by the RO.


FINDINGS OF FACT

1.  On July 24, 1981, the Appellant was the authorized driver of a military vehicle.  While driving at excessive and unsafe speeds, the Appellant's vehicle went off the road, hit a pothole, flipped due to a steering overcorrection, and crashed into a boulder causing the ejection of his passenger.  The passenger (a fellow service member) subsequently died as a result of injuries sustained during the crash.

2.  In August 1981, the service department investigator concluded that the July 24, 1981 motor vehicle accident was not in the line of duty due to the Appellant's own willful misconduct.

3.  The Appellant was convicted by a court martial of three charges, including operating a military vehicle in a negligent manner by driving at an excessive and unsafe rate of speed, which resulted in the unlawful killing of his passenger.


CONCLUSIONS OF LAW

1.  A neck disability was incurred due to the Appellant's willful misconduct, and entitlement to service connection is not warranted.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1; 3.203; 3.301 (2013).

2.  A back disability was incurred due to the Appellant's willful misconduct, and entitlement to service connection is not warranted.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1; 3.203; 3.301 (2013).

3.  A right knee disability was incurred due to the Appellant's willful misconduct, and entitlement to service connection is not warranted.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1; 3.203; 3.301 (2013).

4.  An acquired psychiatric disability, including PTSD, was incurred due to the Appellant's willful misconduct, and entitlement to service connection is not warranted.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1; 3.203; 3.301 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 
Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the initial adjudication of the Veteran's above-captioned claims, the RO did not provide the Appellant with notice that satisfies the duty to notify provisions.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the Appellant was not provided notice of the laws and regulations pertaining to line of duty determinations or willful misconduct before the initial adjudication of each claim.  Despite this notice defect, the Board finds that the Appellant was not prejudiced.  In November 2012, the RO issued an administrative decision wherein it provided the Appellant with notice of the regulations concerning line of duty determinations and willful misconduct.  Further, the Board finds that the Veteran has actual knowledge of the information and evidence necessary to substantiate his claims.  During a July 2013 Board hearing, the Appellant's testimony focused on the circumstances giving rise to the in-service motor vehicle accident, essentially asserting that the crash was not caused by his willful misconduct and, thus, it should be considered in the line of duty.

Based on the above, the Board finds that, despite VA's failure to satisfy the notice provisions with respect to the claims of entitlement to service connection for neck disability, back disability, right knee disability, and an acquired psychiatric disability, including PTSD, these errors are harmless as the Veteran was provided actual notice and was provided the opportunity to participate in the processing of these claims, including testifying at a hearing.  Thus, the Board finds that the purpose behind the notice requirements has been satisfied.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Further, in the circumstances of this case, additional efforts to notify the Veteran at this point would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Again, VA's errors are not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced by proceeding on the adjudication of his claims.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment and personnel records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, there was no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

The Appellant was provided VA examinations in July and October 2009 pursuant to his claims of entitlement to service connection for neck disability, back disability, and right knee disability.  The Appellant was not provided a VA examination with respect to his claim of entitlement to service connection for an acquired psychiatric disability, including PTSD.  As will be determined herein, the salient issue with respect to each of the Appellant's claims is whether a July 24, 1981 motor vehicle accident was in the line of duty as a result of willful misconduct.  VA examinations do not produce evidence relevant to this determination and, thus, are irrelevant in determining whether VA satisfied its duty to assist.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran was assisted at a July 2013 Board hearing by an accredited representative from the West Virginia Department of Veterans Assistance.  At the beginning of the hearing, the Veterans Law Judge and the Appellant's representative agreed that the salient issues with respect to each of the Appellant's service connection claims were whether a July 24, 1981 motor vehicle accident was in the line of duty and whether the accident was a result of the Appellant's own willful misconduct.  The representative and the Veterans Law Judge asked question pertaining to these issues, and obtained the Appellant's assertions as to the circumstances of the motor vehicle accident and the events that led to it.  Further, no pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Throughout the pendency of this appeal, the Appellant has asserted that his current neck disability, back disability, right knee disability, and an acquired psychiatric disability, including PTSD, were incurred as a result of a July 24, 1981 motor vehicle accident.  The Appellant has not asserted, and the evidence of record does not otherwise raise the issue of whether his current neck disability, back disability, right knee disability, and/or an acquired psychiatric disability, including PTSD, was/were incurred in or due to his active duty other than as a result of the July 24, 1981 motor vehicle accident.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (holding that the Board commits error only in failing to discuss a theory of entitlement that was raised either by the veteran or by the evidence of record; the Board is not required to sua sponte raise and reject "all possible" theories of entitlement in order to render a valid opinion).  As such, the Board will focus on the issue of whether service connection for these disabilities can be established based on the July 24, 1981 motor vehicle accident. 

Generally, an injury incurred during active military, naval, or air service will be deemed to have been incurred in the line of duty unless such injury or disease was the result of the veteran's own willful misconduct.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301.

"Willful misconduct" is an act involving conscious wrongdoing or known prohibited action involving deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n).  

According to his personnel records, on July 24, 1981, the Appellant was the authorized driver of a military vehicle (designated as M151A2).  The Appellant was driving this vehicle in an area that he was not authorized to go with a fellow service member as his passenger.  The cause of the crash was determined to be excessive and unsafe speed.  While traveling at a high rate of speed, the vehicle left the roadway and struck a large hole.  The wheels were sharply turned to the left, which caused an over steer and resulted in the vehicle overturning.  The physical evidence at the scene of the crash demonstrated that the vehicle slid across the roadway on its left side, then rolled over to its right side while sliding down an embankment.  The vehicle then struck a large boulder, the impact of which flipped the vehicle back onto its wheels and ejected the Appellant's passenger from the vehicle.  The passenger in the Appellant's vehicle subsequently died as a result of the injuries sustained during the crash.  Although the investigator determined that there was no evidence at the scene of any alcohol or drugs being involved in the crash, treatment reports demonstrated that the Appellant's blood alcohol level was ".3."  No charges were levied against the Appellant concerning driving while under influence of alcohol in connection with the July 24, 1981 motor vehicle accident.

In an August 1981 Report of Investigation, the investigator determined that the Appellant was driving at a high rate of speed, ran off the road, and over steered, causing the vehicle to roll.  The investigator then noted that, although the Appellant was the assigned driver to the vehicle, he was not authorized to be driving in the area where the crash occurred.  The Appellant was advised by legal counsel to not provide a statement during the investigation.  Based on the evidence available, the investigator concluded that the July 24, 1981 motor vehicle accident was not in the line of the Appellant's duty due to his own misconduct.

According to an August 1981 Statement of Medical Examination and Duty Status, the Appellant was present for Company formations before receiving authorization to drive the military vehicle.  This statement indicated that the Appellant did not receive orders to drive the vehicle in the area of the crash, and did not have authorization to do so.  Further, the Appellant did not inform anyone that he planned to drive the vehicle in that area.  The statement further indicated that a formal line of duty investigation was required, and that the injuries the Appellant sustained as a result of July 24, 1981 motor vehicle accident were not considered to have been incurred in the line of duty.

A December 1981 General Court Martial Order demonstrated that the Appellant was charged with failure to obey a lawful order, negligent homicide, wrongful appropriation of government vehicle, and damage to government property.  The Appellant was found not guilty of failure to obey a lawful order, but was found guilty of wrongful appropriation of government vehicle and damage to government property; however, the monetary value of the vehicle was reduced.  With respect to the charge of negligent homicide, the Appellant was charged with this offense under Article 119 of the Uniform Code of Military Justice (UCMJ), which concerns manslaughter, but was found not guilty.  He was, however, found guilty under Article 134 of the UCMJ, which concerns all offenses not specifically addressed in the UCMJ.  In other words, Article 134 concerns all disorders and neglects to the prejudice of good order and discipline in the armed forces, all conduct of a nature to bring discredit upon the armed forces, and crimes and offenses not capital.  In such instances, punishment will be administered at the discretion of a general, special, or summary court-martial based on the nature and degree of the offense.  Pursuant to Article 134, it was determined that the Appellant, operating a military vehicle in a negligent manner, unlawfully killed his passenger by driving at an "excessive and unsafe rate of speed," ultimately resulting in the passenger being ejected from the vehicle.  

In a May 2009 letter and during a July 2013 Board hearing, the Appellant provided a description of the circumstances leading up to the July 24, 1981 motor vehicle accident.  The Appellant asserts that he was informed on July 24, 1981, that a fellow service member was Absent Without Leave (AWOL).  The Appellant's superiors requested that he bring this AWOL service member back to post.  The Appellant states that he located the AWOL service member and brought him before his commanding officer.  When he arrived at post with the AWOL service member, a discussion was already underway about the potential punishment for the AWOL service member.  However, because it was lunchtime, the Appellant was ordered to take the AWOL service member to lunch and then return him to post in order to receive his punishment.  The Appellant then states that, during the return trip from lunch, he decided to drive through a part of the base where the road was badly eroded and full of potholes, including on the shoulders of the road.  The Appellant indicates that he hit a pothole that was about 8 inches deep, which forced the vehicle off the road.  He then stated that he attempted to re-enter the roadway, but does not remember anything more of the July 24, 1981 motor vehicle accident.  His next memory is waking up in the hospital two weeks later.

The Appellant's assertions and testimony regarding the events leading up to the July 24, 1981 crash focus on the reason he was operating a military vehicle, not the manner in which he operated that vehicle.  Even if the Appellant's assertions and statements are accepted by the Board, i.e., that he was acting under orders at the time of the crash and was driving in an area he was authorized to be, this does not address driving at excessive and unsafe speeds or otherwise operating a vehicle in a negligent manner.  Indeed, the Appellant did not offer any evidence or argument to contradict the investigator's determination that he was driving at excessive and unsafe speeds, which was found to be the cause of the July 24, 1981 accident.  Without evidence to the contrary, the Board concludes that the Appellant operated a military vehicle in a negligent manner by driving at unsafe and excessive speeds on July 24, 1981.

The Board finds that the Appellant driving at excessive and unsafe speeds is an act involving known prohibited action with deliberate or intentional wrongdoing and wanton and reckless disregard of its probable consequences.  Further, the Appellant's actions were not mere technical violations of police regulations or ordinances, as is illustrated by the charges for which he was convicted by a court martial.  The Appellant claims that the July 24, 1981 motor vehicle accident is the proximate cause of the disabilities for which he is seeking to establish service connection.  Accordingly, the Board finds that the Appellant's conduct on July 24, 1981, namely the manner in which he operated a military vehicle, is willful misconduct.  38 C.F.R. § 3.1(n).

Ultimately, the Appellant was convicted of three charges, including operating a vehicle in a negligent manner, specifically, at excessive and unsafe speeds, resulting in the death of a fellow service member.  Accordingly, service connection for neck disability, back disability, right knee disability, and an acquired psychiatric disability, including PTSD, is not available as the July 24, 1981 motor vehicle accident was caused by the Appellant's willful misconduct.

In making the above determinations, the Board acknowledges the Appellant's and his representative's argument as to the character of the Appellant's discharge.  The character of the Appellant's discharge has no bearing on the determination  regarding whether the July 24, 1981 motor vehicle accident occurred as a result of the Appellant's willful misconduct.  The character of the Appellant's discharge is a separate and distinct issue that is irrelevant to the dispositive analysis.





ORDER

Entitlement to service connection for neck disability is denied.

Entitlement to service connection for back disability is denied.

Entitlement to service connection for right knee disability is denied.

Entitlement to service connection for an acquired psychiatric disability, including PTSD, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


